(Por la Corte, a propuesta del
Juez Asociado Sr. Aldrey.)
PoR cuanto, la parte apelada nos pide que desestimemos esta apelación diciendo que 1a. transcripción de los autos fue presentada en este tribunal después de los treinta días siguientes a haber sido aprobada la transcripción taquigráfica de la evidencia, que han trans-currido cinco meses sin que el apelante haya presentado su alegato para sostener este recurso y que la apelación es completamente frí-vola:
Por cuanto, la petición de desestimación ha sido radicada cuando los autos de la apelación estaban presentados en este tribunal, sin que el término para presentarlo sea jurisdiccional. Santiago et al. v. Noa et al., 20 D.P.R. 443;
Por cuanto, el alegato de la parte apelante ha sido presentado dentro de la prórroga que con tal fin fué concedida por este tribunal :
PoR cuanto, del alegato del apelante no aparece que esta apela-ción sea frívola:
Por tanto, se declara sin lugar la moción de desestimación.
En los siguientes casos, a propuesta de sus distintos jueces, la corte desestimó los recursos por falta de diligencia o buena fe en la tra-mitación.
*980Nos.: 6335, 6339, 6343, 6363, 6360, 6364, 6374, 6377, 6380, 6405, 6446, 6447, 6461, 6487, 6476, 6492, 6513, 6532, 6533, 6521, 6534, 6562.